Title: Note on Balloons, [ca. 9 January 1793]
From: Jefferson, Thomas
To: 



[ca. 9 Jan. 1793]

Blanchard tells me that it takes



3000 ℔ vitriolic acid}for a single person to ascend in a baloon.


2000 ℔ iron filings


the vitriolic acid costs in London 4d. sterl. per ℔.

the baloon he ascended in was 22. feet French in diam.


calculating this without regard to fractions, and on supposition it was equal to a sphere of that diameter, it would contain 6800. cub. feet. this is about 3/10 ℔ of iron to every cub. foot of air.
